No. 12712
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1974


THE STATE OF MONTANA, ACTING BY AND
THROUGH THE STATE HIGHWAY COMMISSION
OF THE STATE OF MONTANA,
                           Plaintiff and Appellant,


WILLIAM L DUNKS and CHARLOTTE M DUNKS,
         .                     .
husband and wife,
                           Defendants and Respondents.


Appeal from: District Court of the Fifth Judicial District,
             Honorable Nat Allen, Judge presiding.
Counsel of Record:
    For Appellant :
           Jack A. Holstrom argued, Helena, Montana
           Harry C. Alley and Leo J. Kottas, Jr., Helena, Montana
    For Respondents:
           Burgess, Joyce, Prothero, Whelan and O'~eary,
            Butte, Montana
           Robert T. O'Leary argued, Butte, Montana


                                         Submitted: November 19, 1974

                                         Decided : FEB   1 3 1.975
Filed:     --
          FFF   *   ";75
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

        T h i s i s an a p p e a l from an o r d e r of t h e d i s t r i c t c o u r t , J e f f e r s o n
County, g r a n t i n g a m i s t r i a l .       The o r i g i n a l a c t i o n was brought by
t h e S t a t e Highway Commission f o r t h e condemnation of c e r t a i n land
owned by William L. Dunks and C h a r l o t t e M. Dunks.                        On August 23,
1973, t h e j u r y r e t u r n e d a v e r d i c t i n t h e amount of $35,000.                   That
j u r y c o n s i s t e d of twelve men and women, p l u s one a l t e r n a t e j u r o r ,
I r e n e Buhl.       It was n o t e s t a b l i s h e d w i t h c e r t a i n t y when t h e j u r y

began i t s d e l i b e r a t i o n , b u t when i t d i d I r e n e Buhl went i n t o t h e
j u r y room w i t h t h e r e g u l a r members of t h e j u r y .           I t was a l s o n o t
e s t a b l i s h e d p r e c i s e l y how long she was i n t h e j u r y room and e x a c t l y
a t what time t h e b a i l i f f removed h e r .             It i s c e r t a i n t h a t i t a l l
took p l a c e between 1 a.m.
                        1                     and 1 2 noon.      The S t a t e Highway Commission
c l a i m s I r e n e Buhl was i n t h e j u r y room f o r o n l y f i v e t o t e n minutes.
Dunks c l a i m t h e time was more l i k e twenty t o t h i r t y minutes.
        A f t e r Mrs. Buhl was removed from t h e j u r y room, s h e went t o
lunch w i t h t h e j u r y members and s a t w i t h them d u r i n g lunch.                      After
l u n c h , she s a t o u t s i d e t h e j u r y room w i t h t h e b a i l i f f .       The evidence
does n o t i n d i c a t e how long i t was a f t e r t h e r e t u r n from lunch be-
fore the jury returned the verdict.                        I n t h e i r b r i e f Dunks s t a t e
i t was " s h o r t l y t h e r e a f t e r " .

        N one i s c e r t a i n what went on i n t h e j u r y room w h i l e I r e n e
         o
Buhl was p r e s e n t .        The S t a t e Highway Commission submitted t o t h e
c o u r t an a f f i d a v i t from t h e foreman of t h e j u r y which s t a t e s i n p a r t :
        "*   **       I r e n e L. Buhl, t h e a l t e r n a t e j u r o r , s a t i n
        o n l y a few minutes i n t h e j u r y room when t h e j u r y
        r e t i r e d around 11:30 a.m., and t h a t Mrs. Buhl, i n
        no way p a r t i c i p a t e d i n any d i s c u s s i o n o r d e l i b e r a -
        t i o n concerning t h e a c t u a l a b o v e - e n t i t l e d c a s e a s
        t h e j u r y was dismissed f o r lunch, and when t h e j u r y
        r e t u r n e d from lunch s h e had been excused from t h e
        jury panel.
        "2.       The A f f i a n t f u r t h e r s t a t e s t h a t t o t h e b e s t of h i s
        i n f o r m a t i o n and b e l i e v e t h e p r e s e n c e s of Mrs. Buhl,
        t h e a l t e r n a t e j u r o r i n no way p r e j u d i c e d o r i n any way
        s e r i o u s l y caused i n j u s t i c e t o t h e d e f e n d a n t s . I I
        The b a i l i f f t e s t i f i e d t h a t he could n o t h e a r what went on
w h i l e I r e n e Buhl was i n t h e j u r y room, b u t he thought t h e y t a l k e d
about going t o lunch.
        A f t e r t h e r e t u r n of t h e v e r d i c t , defendant Dunks moved f o r
a m i s t r i a l because Mrs. Buhl had been i n t h e j u r y room d u r i n g
p a r t of t h e d e l i b e r a t i o n s .    The c o u r t , a f t e r a h e a r i n g on t h e
motion, g r a n t e d t h e motion f o r m i s t r i a l .           From t h a t o r d e r t h e Highway
Commission a p p e a l s and a s s i g n s t h r e e i s s u e s f o r review.              However,
we a r e of t h e o p i n i o n t h a t a l l t h r e e i s s u e s can be r e s o l v e d by
answering t h e f i r s t i s s u e :
        "Whether t h e ~ e s p o n d e n t s 'Motion f o r a New T r i a l , g r a n t e d
        by an Order of t h e p r e s i d i n g t r i a l Judge, d a t e d t h e 1 7 t h
        day of October, 1973, was a m a n i f e s t abuse of d i s c r e t i o n ? "
        I n reviewing j u r y d e l i b e r a t i o n c a s e s i t can r e a d i l y be seen
t h e solemnity placed on such d e l i b e r a t i o n s by t h e j u d i c i a r y and
the legislature.              Once t h e j u r y r e t i r e s t o t h e j u r y room, t h e
judge i s n o t p e r m i t t e d t o t a l k t o t h e j u r y d i r e c t l y w i t h o u t t h e
presence of b o t h c o u n s e l .            S e c t i o n 93-5106, R.C.M.      1947; United
S t a t e s v. Agueci, 310 F.2d 817, c e r t . d e n .               372 U.S. 959, 83 S. Ct. 1016,
10 L ed 2d 12.             N e i t h e r i s t h e b a i l i f f allowed t o communicate w i t h
t h e j u r y e x c e p t t o a s k i f t w o - t h i r d s of them have reached a d e c i -
sion.       S e c t i o n 93-5105, R.C.M.           1947.     N w we a r e c a l l e d upon t o
                                                               o
d e c i d e i f i t b e e r r o r t o have an a l t e r n a t e j u r o r communicate w i t h
t h e jury a f t e r i t has r e t i r e d .
        Appellant Commission submitted an a f f i d a v i t from t h e foreman
of t h e j u r y t o t h e e f f e c t t h a t I r e n e Buhl d i d n o t d e l i b e r a t e i n
t h e c a s e , and h e r p r e s e n c e i n no way p r e j u d i c e d r e s p o n d e n t s .     We
cannot a l l o w t h a t t o be t h e d e c i d i n g f a c t o r .        The foreman does n o t
n e c e s s a r i l y know a l l t h a t was s a i d i n t h e j u r y room and what pre-
j u d i c i a l e f f e c t i t might have had on t h e o t h e r j u r y members.                   He
cannot g u a r a n t e e I r e n e Buhl d i d n o t somehow i n f l u e n c e a j u r y member
other than himself.
        Respondents c i t e s e v e r a l c a s e s which support t h e p r o p o s i t i o n
t h a t an a l t e r n a t e j u r o r i n t h e j u r y room a t t h e time of d e l i b e r a t i o n s
i s reversible error:                People v. King, 216 N.Y.S.2d 638;      People v.
B r i t t o n , 4 Cal. 2d 622, 52 P.2d 217; People v. Bruneman, 4 Cal. App.
2d 75, 40 P.2d 891; Commonwealth v. Krick, 164 Pa.Super.                                      516, 67
A.2d 746.         Appellant p o i n t s o u t t h a t a l l t h e above c i t e d c a s e s
a r e c r i m i n a l c a s e s , t h e r e f o r e they a r e n o t a p p l i c a b l e t o t h e i n s t a n t
case.      With t h a t argument we cannot concur.                        It i s t r u e l e g a l

p r i n c i p l e s have been a p p l i e d l e s s s t r i n g e n t l y t o c i v i l j u r i e s than
c r i m i n a l j u r i e s , however, we cannot conclude t h a t t h e r e i s a double
s t a n d a r d t h a t can be a p p l i e d t o t h e s a n c t i t y of a j u r y ' s d e l i b e r a -
t i o n s based on c r i m i n a l o r c i v i l p r o c e s s .
                 There a r e c i v i l c a s e s d e a l i n g w i t h m i s t r i a l s because of t h e
number of j u r o r s         participating i n the deliberation.                        C i t y of F l a t
                                    -I

R i v e t v. Edgar, (Mf.'i"~67), 412 S.W.2d 537, d e a l t w i t h two j u r o r s
who because of t h e i r r e l i g i o u s c o n v i c t i o n s , r e f u s e d t o j o i n t h e
jury deliberations.                The c o u r t h e l d t h e defendant i n t h a t c a s e
did not receive a f a i r t r i a l .                Johnson v. Holzemer, 263 Minn. 227,
116 N.W.2d 673, concerned a v e r d i c t reached by t h e j u r y a f t e r a
j u r o r , unable t o perform h e r d u t i e s a s a j u r o r , was dismissed and
no a l t e r n a t e j u r o r r e p l a c e d h e r .   There t h e c o u r t h e l d t h e v e r d i c t
was void.         True, t h e s e c a s e s concern fewer than t h e r e q u i r e d number
of j u r o r s d e l i b e r a t i n g , r a t h e r than more, however t h e y do i l l u s t r a t e
t h e importance of having t h e r e q u i r e d number o f j u r o r s d u r i n g
deliberation.
        The Pennsylvania Supreme Court i n Schankweiler v. Penn.Lighting
Co., 275 Pa.50,            118 A. 562, i n d e c i d i n g what c o n s t i t u t e d i n t e r f e r e n c e
w i t h t h e j u r y d e c i s i o n making f u n c t i o n , s t a t e d :
        "That confidence i n t r i a l by j u r y may be preserved, and
        t h a t p a r t i e s may f e e l a v e r d i c t i s based on an honest
        c o n s i d e r a t i o n of t h e evidence       **     * every appearance of
        e v i l must be avoided, and every p r e c a u t i o n taken t o guard
        a g a i n s t a l l m a t t e r s t e n d i n g i n t h e s l i g h t e s t degree t o
        corrupt o r influence the verdict.                      * * *"
          Rule 4 7 ( c ) , M.R.Civ.P.,          provides i n p e r t i n e n t p a r t :

          "* *    *An a l t e r n a t e j u r o r s h a l l n o t j o i n t h e j u r y
          i n i t s d e l i b e r a t i o n u n l e s s c a l l e d upon by t h e c o u r t
          t o r e p l a c e a member of t h e j u r y . 9 ~ *"  *
Here, t h e a l t e r n a t e j u r o r was n o t c a l l e d on t o r e p l a c e a member
of t h e j u r y .
          The evidence i n t h i s m a t t e r i s i n c o n f l i c t r e g a r d i n g t h e time
s p e n t i n t h e j u r y room by t h e a l t e r n a t e j u r o r .       The j u r y foreman has
o f f e r e d an o p i n i o n t h a t no harm was done.              These a r e n o t t h e con-
t r o l l i n g considerations.            P u b l i c p o l i c y , a s s t a t e d by t h e Pennsylvania
Court, r e q u i r e s t h a t t o m a i n t a i n c o n f i d e n c e i n t h e j u r y system
II
     every appearance of e v i l must be a v o i d e d , and e v e r y p r e c a u t i o n taken
t o guard a g a i n s t a l l m a t t e r s t e n d i n g i n t h e s l i g h t e s t d e g r e e t o
corrupt or influence the verdict."                          (Emphasis added)
          I f u n a u t h o r i z e d persons i n t e r f e r e w i t h t h i s p r o c e s s we a r e n o t
a t l i b e r t y t o make a r b i t r a r y e x c e p t i o n s based on time, a c t u a l harm,
n o r t h e f a c t t h a t d u r i n g t h e t r i a l t h e person involved was a sworn
a l t e r n a t e juror.      I f such were t h e c a s e we would soon damage t h e
solemnity a s s o c i a t e d w i t h t h e j u r y system and l o s s of f a i t h i n i t s
u s e f u l n e s s would soon f o l l o w .
          The t r i a l judge d i d n o t abuse h i s d i s c r e t i o n .          The judgment of
the d i s t r i c t court i s affirmed.



                                                                    Justice


W Concur:
 e



       Chief J u s t i c e
                                                        J




....................................
       Justices.
M r . J u s t i c e Frank I. Haswell, d i s s e n t i n g :

        I would r e v e r s e t h e o r d e r g r a n t i n g defendants a new t r i a l
and r e i n s t a t e t h e j u r y v e r d i c t .    T h i s r e s u l t i s based on two
grounds: (1) waiver; (2) harmless e r r o r .
        A f t e r d i s c o v e r y and removal of t h e a l t e r n a t e j u r o r from t h e
j u r y room, defendants w i t h f u l l               knowledge t h e r e o f d i d n o t move f o r
a mistrial.          I n s t e a d , defendants p e r m i t t e d t h e j u r y t o c o n t i n u e i t s
d e l i b e r a t i o n s and r e t u r n i t s v e r d i c t without o b j e c t i o n .       When t h e
v e r d i c t was n o t t o t h e i r l i k i n g , they moved f o r a new t r i a l 22
days l a t e r .     Defendants a r e n o t e n t i t l e d t o have t h e i r cake and e a t
i t too.

        The r e c o r d i s b a r r e n of any o b j e c t i o n by defendants between t h e
time of discovery of t h e presence of t h e a l t e r n a t e j u r o r i n t h e
j u r y room and t h e time defendants moved f o r a new t r i a l .                              They d i d
n o t o b j e c t when t h e j u r y r e t u r n e d i t s unanimous v e r d i c t i n open
c o u r t on August 23.            They d i d n o t o b j e c t           p r i o r t o e n t r y of judgment
on t h e v e r d i c t on September 5.                ~ e f e n d a n t s ' f i r s t o b j e c t i o n was t h e i r
motion f o r new t r i a l on September 14.
        Objections i n v o l v i n g i r r e g u l a r i t e s i n j u r y proceedings known
t o a p a r t y a t t h e time and n o t o b j e c t e d t o a r e waived; they cannot
be r a i s e d f o r t h e f i r s t time upon motion f o r a new t r i a l following an
adverse j u r y v e r d i c t .       Seder v. P e t e r Kiewit s o n s ' Company, 156 Mont.
322, 479 P.2d 448.
        A d d i t i o n a l l y , I b e l i e v e t h e e r r o r was harmless under t h e
circumstances of t h i s c a s e .              N p r e j u d i c e t o defendants i s i n d i c a t e d
                                                 o
except an          unfavorable v e r d i c t .         The v e r d i c t was unanimous.                The
i n s i g n i f i c a n c e of t h e e r r o r i s demonstrated more e l o q u e n t l y than a
thousand words by d e f e n d a n t s ' f a i l u r e t o o b j e c t o r move f o r a m i s t r i a l .
        The m a j o r i t y hold t h a t t h e presence of t h e a l t e r n a t e j u r o r i n t h e
j u r y room i n i t s e l f i s r e v e r s i b l e e r r o r .       I disagree with t h i s

blanket holding.
                                                                                    II
        A new t r i a l can be g r a n t e d only f o r an e r r o r                     materially
a f f e c t i n g t h e s u b s t a n t i a l r i g h t s " o f t h e aggrieved party. S e c t i o n
93-5603, R.C.M.           1947.       P r e j u d i c e i s never presumed b u t must a f f i r m a t i v e l
appear.       M a r t e l l o v. Darlow e t a l . , 151 Mont. 232, 441 P.2d 175;
Conway v. Fabian, 108 Mont. 287, 89 P.2d 1022.                             The e r r o r must b e of
such c h a r a c t e r t h a t r e f u s a l t o g r a n t a new t r i a l "appears t o t h e
court inconsistent with substantial justice".                            Rule 61, M.R.Civ.P.
I n m view, none of t h e s e requirements f o r a new t r i a l i s p r e s e n t
     y
i n t h i s case.
       A prima f a c i e c a s e of manifest abuse of d i s c r e t i o n i n awarding
a new t r i a l i s made by d i s c r e d i t i n g t h e grounds s p e c i f i e d f o r a
new t r i a l o r showing t h a t e x i s t i n g e r r o r d i d n o t m a t e r i a l l y a f f e c t
t h e s u b s t a n t i a l r i g h t s of t h e moving p a r t y .   Tigh v. College Park
R e a l t y , 149 Mont. 358, 427 P.2d 57.                 Such i s t h e c a s e h e r e , i n my
opinion.
       For t h e s e r e a s o n s , I m u l d deny defendants a new t r i a l and
r e i n s t a t e t h e j u r y v e r d i c t and judgment e n t e r e d thereon.




                                                       Justice.